Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 1 of 19 PageID #: 200



  UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------X
 MATTHIAS HAKER,

                   Plaintiff,                        MEMORANDUM & ORDER
                                                         20-cv-1499
      -against-


 TENTREE INTERNATIONAL INC.,

                Defendant.
 --------------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             Mathias Haker (“Plaintiff”) commenced this action on

 March 20, 2020, alleging that Defendant Tentree International

 Inc. (“Tentree” or “Defendant”), without authorization,

 reproduced and published a copyrighted photograph of Berlin,

 Germany (“the Photograph”), owned and registered by Plaintiff,

 in violation of Section 501 of the Copyright Act (“the Act”), 17

 U.S.C. § 501.     (See ECF No. 1, Complaint (“Compl.”); ECF No. 1-

 1, Exhibit A, the Photograph.)        On December 28, 2020, an entry

 of default was entered against the Defendant.          (ECF No. 13,

 Clerk’s Entry of Default.)       Upon Defendant’s failure to appear,

 answer, or respond to the Complaint, Plaintiff now moves for

 default judgment, statutory damages, and costs.           For the reasons

 set forth below, Plaintiff's motion for default judgment is

 GRANTED.
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 2 of 19 PageID #: 201



                                     BACKROUND

 I.      Facts

             Where a defendant defaults, a court must accept the

 plaintiff’s well-pleaded factual allegations as true and draw

 all reasonable inferences in the plaintiff’s favor.           Finkel v.

 Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009); Bricklayers & Allied

 Craftworkers Local 2 v. Moulton Masonry & Constr., LLC, 779 F.3d

 182, 187-88 (2d Cir. 2015).       The Court consequently accepts

 Plaintiff’s well-pleaded factual allegations as true for the

 purpose of reviewing its motion for default judgment.

             Plaintiff is a Germany-based professional photographer

 who is “in the business of licensing his photographs for a fee.”

 (Compl. at ¶ 5.)      Defendant owns and operates a website at the

 URL: www.Tentree.com (“the website”), and does business in New

 York and California.      (Id. at ¶ 6.)     Defendant allegedly printed

 Plaintiff’s photograph, without authorization from Plaintiff, in

 an article titled “The 10 most ecofriendly cities,” posted on

 Defendant’s website.      (Id. at ¶ 10; ECF No. 1-2, Exhibit B.)

 Plaintiff owns all rights to the Photograph and had registered

 the Photograph with the U.S. Copyright Office under Copyright

 Registration Number VA 2-069-125. (Id. at ¶¶ 8-9.)




                                       2
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 3 of 19 PageID #: 202



 II.   Procedural History

             Plaintiff filed the instant action on March 20, 2020,

 and   thereafter    properly   served     the    Summons   and   Complaint   on

 Defendant. (Compl.; ECF No. 2, Summons Issued as to Tentree; ECF

 No. 7, Summons Returned Executed as to Tentree.)             On November 23,

 2020, Magistrate Judge Gold directed Plaintiff to seek an entry of

 default by December 21, 2020 and move for default judgment within

 two weeks of the entry of default.          (Dkt. Order 11/23/2020.)         On

 December 21, 2020, Plaintiff requested a certificate of default.

 (ECF No. 10, Request for Certificate of Default.)            On December 28,

 2020, the Clerk of Court entered the Certificate of Default.             (ECF

 No. 13, Certificate of Default.)          On January 11, 2021, Plaintiff

 filed a motion for default judgment.              (ECF No. 14, Motion for

 Default Judgment.)        Defendant was served with the Motion for

 Default Judgment on March 18, 2021.             (ECF No. 18, Certificate of

 Service.)     To date, Defendants have not answered, or otherwise

 responded to Plaintiff’s Complaint, or motion for entry of default

 judgment.

                                     LEGAL STANDARD

             Pursuant to Federal Rule of Civil Procedure 55, a movant

 must complete a two-step process to obtain a default judgment.

 Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d 114, 123

 (E.D.N.Y. 2011); La Barbera v. Fed. Metal & Glass Corp., 666 F.


                                       3
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 4 of 19 PageID #: 203



 Supp. 2d 341, 346-47 (E.D.N.Y. 2009).            First, the Clerk of the

 Court must enter default “[w]hen a party against whom a judgment

 for affirmative relief is sought has failed to plead or otherwise

 defend, and that failure is shown by affidavit or otherwise.” Fed.

 R. Civ. P. 55(a); Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95 (2d

 Cir. 1993).    Second, upon the Clerk’s entry of default, the movant

 “may then make an application for entry of a default judgment,

 pursuant to Fed. R. Civ. P. 55(b).”          Rodriguez, 784 F. Supp. 2d at

 123.      “‘The court is to exercise sound judicial discretion’ in

 determining whether the entry of default judgment is appropriate.”

 Trs. of Local 7 Tile Indus. Welfare Fund v. City Tile, Inc., No.

 10-CV-322, 2011 WL 917600, at *1 (E.D.N.Y. Feb. 18, 2011) (quoting

 Badian v. Brandaid Commc’ns Corp., No. 03-CV-2424, 2004 WL 1933573,

 at   *2   (S.D.N.Y.   Aug.   30,   2004)),   adopted   by   2011   WL   864331

 (E.D.N.Y. Mar. 10, 2011). “In evaluating a motion for default

 judgment pursuant to Federal Rule of Civil Procedure 55(b)(2), the

 [c]ourt must accept as true the well-pleaded allegations in the

 complaint,” except those relating to damages. Id. at *2 (citing

 Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 154–

 55 (2d Cir. 1999)).

              Here, the Clerk of the Court entered a default against

 Defendant on December 28, 2020, and Plaintiff thereafter filed

 the unopposed motion for default judgment presently before the


                                       4
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 5 of 19 PageID #: 204



 court.    As previously noted, Defendant has been properly served

 with the summons and complaint, (see ECF No. 2, Summons Issued

 as to Tentree; ECF No. 7, Summons Returned Executed as to

 Tentree), and with the motion for default judgment. (ECF No. 18,

 Certificate of Service.)       Defendant has neither appeared, nor

 moved to vacate the Clerk’s entry of default, nor opposed the

 motion for default, despite being provided notice.

 Consequently, Plaintiff has completed the necessary steps to

 obtain a default judgment.       See Bricklayers Ins. & Welfare Fund

 v. David & Allen Contracting, Inc., No. 05-CV-4778, 2007 WL

 3046359, at *2 (E.D.N.Y. Oct. 16, 2007) (“In civil actions, when

 a party fails to appear after given notice, the court normally

 has justification for entering default.”) (citing Bermudez v.

 Reid, 733 F.2d 18, 21 (2d Cir. 1984)).

                                      DISCUSSION

    I.    Liability

             Defendants’ default in this case, however, “does not

 necessarily conclusively establish . . . defendant[s’]

 liability.”     Trs. of the Plumbers Local Union No. 1 Welfare Fund

 v. Philip Gen. Constr., No. 05-CV-1665, 2007 WL 3124612, at *3

 (E.D.N.Y. Oct. 23, 2007).       As such, this court “must still

 determine whether . . . plaintiff has stated a cause of action.”

 Bd. of Trs. of the UFCW Local 174 Pension Fund v. Jerry WWHS


                                       5
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 6 of 19 PageID #: 205



 Co., No. 08-CV-2325, 2009 WL 982424, at *3 (E.D.N.Y. Apr. 10,

 2009) (citing Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65

 (2d Cir. 1981)); Philip Gen. Constr., 2007 WL 3124612, at *3

 (“Nevertheless, ‘[e]ven after default it remains for the court

 to consider whether the unchallenged facts constitute a

 legitimate cause of action, since a party in default does not

 admit mere conclusions of law.’” (alteration in original)

 (quoting In re Wildlife Ctr., Inc., 102 B.R. 321, 325 (Bankr.

 E.D.N.Y. 1989))).

             Here, Plaintiff’s Complaint alleges that Tentree

 violated §§ 106 and 501 of the Act.         (Compl. at ¶ 14.)     The

 relevant subsections of the Act vest the owner of a copyright

 with:

             the exclusive rights to do and to authorize any
             of   the  following:   (1)  to   reproduce  the
             copyrighted work in copies or phonorecords; (2)
             to prepare derivative works based upon the
             copyrighted work; (3) to distribute copies or
             phonorecords of the copyrighted work to the
             public by sale or other transfer of ownership,
             or by rental, lease, or lending....

 17 U.S.C. § 106(1)–(3).

             “Copyright infringement is a strict liability offense

 in the sense that a plaintiff is not required to prove unlawful

 intent or culpability.”       EMI Christian Music Grp., Inc. v.

 MP3tunes, LLC, 844 F.3d 79, 89 (2d Cir. 2016); see also Cartoon



                                       6
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 7 of 19 PageID #: 206



 Network LP, LLLP v. CSC Holdings, Inc., 536 F.3d 121, 130 (2d

 Cir. 2008); Shapiro, Bernstein & Co. v. H. L. Green Co., 316

 F.2d 304, 308 (2d Cir. 1963).        In order to establish copyright

 infringement, “two elements must be proven: (1) ownership of a

 valid copyright, and (2) copying of constituent elements of the

 work that are original.”       Feist Publications, Inc. v. Rural Tel.

 Serv. Co., 499 U.S. 340, 358 (1991).

             Ownership of a valid copyright “can be established by

 the introduction into evidence of a Copyright Office certificate

 of registration,” which is sufficient to establish validity for

 the purpose of default judgment.          Pasatieri v. Starline Prods.,

 Inc., No. 18-CV-4688 (PKC)(VMS), 2020 WL 207352, at *2 (E.D.N.Y.

 Jan. 14, 2020); see also Sheldon v. Plot Commerce, No. 15-CV-

 5885 (CBA) (CLP), 2016 WL 5107072, at *11–12 (E.D.N.Y. Aug. 26,

 2016) (internal quotation omitted), report and recommendation

 adopted, 2016 WL 5107058 (E.D.N.Y. Sept. 19, 2016).           Here,

 Plaintiff submitted the Certificate of Registration for the

 Photograph with an effective date of registration of September

 12, 2017.    (ECF No. 16-4, Certificate of Registration.)          The

 Certificate lists the author of the Photograph as Plaintiff,

 Matthias Haker.     (Id.)    Based on the Certificate of

 Registration, the Court has determined that Plaintiff has

 established ownership of a valid copyright for the Photograph.


                                       7
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 8 of 19 PageID #: 207



             In order to establish the second element of

 originality, “the burden is minimal.”         Sheldon v. Plot Com.,

 2016 WL 5107072, at *11 (E.D.N.Y. Aug. 26, 2016), report and

 recommendation adopted, 2016 WL 5107058 (E.D.N.Y. Sept. 19,

 2016).    “Originality does not mean that the work for which

 copyright protection is sought must be either novel or unique

 .... [I]t simply means a work independently created by its

 author, one not copied from pre-existing works, and a work that

 comes from the exercise of the creative powers of the author's

 mind, in other words, ‘the fruits of [the author's] intellectual

 labor.’”    Boisson v. Banian. Ltd., 273 F.3d 262, 268 (2d Cir.

 2001) (quoting In re Trade-Mark Cases, 100 U.S. 82, 94 (1879)).

 “The necessary originality for a photograph may be founded upon,

 among other things, the photographer's choice of subject matter,

 angle of photograph, lighting, determination of the precise time

 when the photograph is to be taken, the kind of camera, the kind

 of film, the kind of lens, and the area in which the pictures

 are taken.”     Eastern Am. Trio Products. Inc. v. Tang Elec.

 Corp., 97 F. Supp. 2d 395, 417 (S.D.N.Y. May 3, 2000); see also

 Korzeniewski v. Sapa Pho Vietnamese Rest. Inc., No. 17-CV-5721

 (MKB) (SJB), 2019 WL 312149, at *6 (E.D.N.Y. Jan. 3, 2019)

 (“Photographs are often found to be original works.”), report




                                       8
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 9 of 19 PageID #: 208



 and recommendation adopted, 2019 WL 291145 (E.D.N.Y. Jan. 23,

 2019).

             The originality of Plaintiff’s Photograph has been

 established through his well-pleaded, uncontested allegations in

 the Complaint.      Plaintiff alleges that he is the author of the

 Photograph,” (Compl. at ¶ 8), and that he “photographed Berlin,

 Germany.”    (Id. at ¶ 7.)     Plaintiff also alleges that “Tentree

 International did not license the Photograph from Plaintiff for

 its article, nor did Tentree International have Plaintiff’s

 permission or consent to publish the Photograph on its Website.”

 (Id. ¶ 11.)     Lastly, Plaintiff argues that he “exercised a

 personal choice in the selection of the subjects; choice of his

 own professional camera equipment; and determination of the

 precise time when the photograph was taken.”          (ECF No. 15,

 Memorandum in Support at 6.)        Accordingly, the Court finds that

 Tentree is liable for copyright infringement under § 106 of the

 Act.

    II.    Damages

             As previously noted, in the context of a motion for

 default judgment, allegations pertaining to liability are deemed

 admitted, but those pertaining to damages must be proven by the

 movant.     Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp.,

 973 F.2d 155, 158 (2d Cir. 1992) (“While a party’s default is

                                       9
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 10 of 19 PageID #: 209



  deemed to constitute a concession of all well pleaded allegations

  of liability, it is not considered an admission of damages.”).

  After liability is determined, damages must be established “to a

  ‘reasonable certainty.’” Duro v. BZR Piping & Heating Inc., No.

  10-CV-879, 2011 WL 710449, at *2 (E.D.N.Y. Jan. 26, 2011) (quoting

  Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp.,

  109 F.3d 105, 111 (2d Cir. 1997)), adopted by 2011 WL 744156

  (E.D.N.Y. Feb. 22, 2011).        The court need not hold a hearing to

  determine damages “as long as it [has] ensured that there [is] a

  basis   for    damages     specified   in   the   default    judgment.”    Id.

  (alterations in original).           When evaluating damages, the court

  “may rely on affidavits or documentary evidence.” Id. (citing

  Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d. Cir. 1993);

  Chun Jie Yin v. Kim, No. 07-CV-1236, 2008 WL 906736, at *2

  (E.D.N.Y. Apr. 1, 2008)).

              Once liability for infringement has been established

  under the Act, a plaintiff can elect to pursue either actual or

  statutory damages.         See Renna v. Queens Ledger/Greenpoint Star

  Inc., No. 17-CV-3378 (DRH) (SIL), 2019 WL 1061259, at *4 (E.D.N.Y.

  Feb. 13, 2019) (citing Twin Peaks Prods., Inc. v. Publ'ns Int'l,

  996 F.2d 1366, 1380 (2d Cir. 1993)), report and recommendation

  adopted, 2019 WL 1062490 (E.D.N.Y. Mar. 6, 2019).                   Plaintiff

  requested     in   his   Complaint   that   the   Court   award   either   “(a)


                                         10
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 11 of 19 PageID #: 210



  Plaintiff’s    actual    damages   and    Defendant’s   profits,   gains   or

  advantages of any kind attributable to Defendant’s infringement of

  Plaintiff’s Photograph; or b) alternatively, statutory damages of

  up to $150,000 per copyrighted work infringed pursuant to 17 U.S.C.

  § 504.”     (Compl. at Prayer for Relief, ¶ 2.)             However, upon

  Defendant’s default, Plaintiff revised his request to consist of

  “$7,500 in statutory damages;” “$420.00 in attorneys’ fees and

  $440.00 in costs;” and “post-judgment interest.”             (ECF No. 14,

  Notice of Motion for Default Judgment.)

        A.    Statutory Damages

              Section 504 of the Act provides for damages awards in

  cases of copyright infringement. “[A]n infringer of copyright is

  liable for either the copyright owner's actual damages and any

  additional profits of the infringer ... or statutory damages.”

  17 U.S.C. 504(a).       Section 504 and the cases in the Second

  Circuit interpreting the statute have established that the

  victim of a copyright infringement is entitled to elect damages

  based on the actual damages suffered, plus additional profits,

  or may elect statutory damages to be awarded within certain

  specified time limits.       See Peaks Prods., Inc. v. Publications

  Int'l, 996 F.2d 1366, 1380 (2d Cir. 1993) (permitting plaintiff

  to elect statutory remedy where actual damages were not

  ascertainable); see also Aleshouse v. Ultragraphics, Inc., 754


                                       11
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 12 of 19 PageID #: 211



  F.2d 467, 469 (2d Cir. 1985); Engel v. Wild Oats, Inc., 644 F.

  Supp. 1089, 1091 (S.D.N.Y. 1986).

              Here, Plaintiff has elected to recover statutory

  damages under the Copyright Act.          17 U.S.C. § 504(c); (ECF No.

  15, Plaintiff’s Memorandum, (“Pl. Mem.”) at 10.)          Pursuant to

  the Act, the Court may award statutory damages of not less than

  $750 and not more than $30,000, as the court deems just.            17

  U.S.C. § 504(c)(1).      In addition, the Act authorizes an award of

  enhanced damages of not more than $150,000 where the violation

  was willful.    17 U.S.C. § 504(c)(2).        “When determining the

  amount of statutory damages to award for copyright infringement,

  courts consider: (1) the infringer's state of mind; (2) the

  expenses saved, and profits earned, by the infringer; (3) the

  revenue lost by the copyright holder; (4) the deterrent effect

  on the infringer and third parties; (5) the infringer's

  cooperation in providing evidence concerning the value of the

  infringing material; and (6) the conduct and attitude of the

  parties.”    Bryant v. Media Right Prods., Inc., 603 F.3d 135, 144

  (2d Cir. 2010); see also N.A.S. Impor. Corp. v. Chenson Enter.,

  Inc., 968 F.2d 250, 252–53 (2d Cir.1992).

              With respect to the first factor, the infringer’s

  state of mind, “[c]opyright infringement is deemed willful by

  virtue of a defendant's default.”          Rovio Entm't, Ltd. v. Allstar


                                       12
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 13 of 19 PageID #: 212



  Vending, Inc., 97 F. Supp. 3d 536, 546 (S.D.N.Y. 2015); accord

  Seelie v. Original Media Grp. LLC, No. 19-CV-5643 (BMC), 2020 WL

  136659, at *4 (E.D.N.Y. Jan. 13, 2020).          As to the remaining

  factors, Plaintiff addresses only the fourth factor, the need to

  deter wrongful conduct, and cites to several Second Circuit

  cases which address the fourth element of deterrence.             Plaintiff

  fails to assess Plaintiff’s loss of revenues or Defendant’s

  profits, asserting that he need not do so.           (Pl. Mem. at 17-18.)

  As United States District Court Judge Pamela Chen noted in

  Balhetchet v. Su Caso Mktg. Inc., “[p]laintiff's counsel,

  Richard Liebowitz 1, has an extensive record in this Circuit of

  requesting the maximum amount of statutory damages without

  sufficiently developing the record in order to establish a basis

  for the requested amount.”        Balhetchet v. Su Caso Mktg. Inc.,

  2020 WL 4738242, at *4 (E.D.N.Y. Aug. 14, 2020) (citing Bass v.

  Diversity Inc. Media, No. 19-CV-2261 (AJN), 2020 WL 2765093, at

  *4 (S.D.N.Y. May 28, 2020); Jerstad v. N. Y. Vintners LLC, No.

  18-CV-10470 (JGK) (OTW), 2019 WL 6769431, at *2–3 (S.D.N.Y. Dec.




        1
         The Court notes that Plaintiff’s original counsel of record was Richard
  Liebowitz, but he was replaced by Liebowitz’s associate, James H. Freeman, when
  Judge Gold ordered Mr. Liebowitz to alert his client of the reciprocal
  discipline imposed by the Eastern District of New York based on Usherson v.
  Bandshell Artist Mgmt., No. 19-CV-6368 (JMF), 2020 WL 3483661 (S.D.N.Y. June
  26, 2020), aff'd in part sub nom. Liebowitz v. Bandshell Artist Mgmt., No. 20-
  2304, 2021 WL 2620416 (2d Cir. June 25, 2021), and aff'd sub nom. Liebowitz v.
  Bandshell Artist Mgmt., 6 F.4th 267 (2d Cir. 2021). (Dkt. Order 12/4/2020.)

                                        13
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 14 of 19 PageID #: 213



  12, 2019), report and recommendation adopted, 2020 WL 58237

  (S.D.N.Y. Jan. 6, 2020); Mantel v. Smash.com Inc., No. 19-CV-

  6113 (FPG), 2019 WL 5257571, at *3 (W.D.N.Y. Oct. 17, 2019).

              Though Plaintiff asserts that “the Court does not need

  to assess Plaintiff’s loss of revenues or Defendant’s profits to

  calculate an award,” “such evidence allows a court to determine

  a fair award that would adequately compensate the copyright

  holder while also deterring potential infringers.”           Balhetchet

  v. Su Caso Mktg. Inc., 2020 WL 4738242, at *4 (E.D.N.Y. Aug. 14,

  2020).    Here, without evidence of the loss of revenue or

  defendant’s profits, the Court may infer that any revenue lost

  by Plaintiff and profits by Defendant are de minimis.           See Bass

  v. Diversity Inc. Media, No. 19-CV-2261 (AJN), 2020 WL 2765093,

  at *4 (S.D.N.Y. May 28, 2020).       The Court therefore fixes the

  amount of statutory damages for the Copyright Act violation at

  $1,000.    This amount is “above the statutory minimum, to account

  for the willful actions of Defendant and the need to deter

  others, but well below the statutory maximum given the dearth of

  other evidence.”     Dermansky v. Tel. Media, LLC, 2020 WL 1233943,

  at *6 (E.D.N.Y. Mar. 13, 2020) (finding that, as is the case

  here, because there was “only one alleged act of infringement,

  there are no cease-and-desist letters, there are no requests for




                                       14
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 15 of 19 PageID #: 214



  injunctive relief, and there is no evidence of any actual harm,”

  the Court fixed the statutory damages amount at $1,000.)

     B. Attorney’s Fees and Costs

              Plaintiff requests that this Court award $420.00 in

  attorney’s fees pursuant to 17 U.S.C. § 505.          (ECF No. 16,

  Declaration in Support of Motion for Default Judgment, at ¶ 18.)

  In the copyright context, “the Court's discretion to award costs

  is governed by § 505 of the Act rather than the more general

  cost-shifting provision.”       Balhetchet v. Su Caso Mktg. Inc.,

  2020 WL 4738242, at *5 (E.D.N.Y. Aug. 14, 2020) (citing Barrera

  v. Brooklyn Music, Ltd., 346 F. Supp. 2d 400, 404–05 (S.D.N.Y.

  2004).   Although “there is no precise rule or standard, [ ]

  courts look to a non-exhaustive list of factors including

  ‘frivolousness, motivation, objective unreasonableness (both in

  the factual and in the legal components of the case) and the

  need in particular circumstances to advance considerations of

  compensation and deterrence.’”       Reilly v. Com., 2016 WL 6837895,

  at *1 (S.D.N.Y. Oct. 31, 2016) (quoting Mahan v. Roc Nation,

  LLC, No. 14-CV-5075 (LGS), 2015 WL 4388885, at *1 (S.D.N.Y. July

  17, 2015)).    Defendant has failed to appear, answer, or offer a

  defense to Plaintiff’s claims; hence, attorney’s fees should be

  awarded based on the factors above.        See id.




                                       15
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 16 of 19 PageID #: 215



              Courts in this Circuit use the “lodestar” method for

  calculating reasonable attorney's fees.         See Baker v. Urban

  Outfitters, Inc., 431 F. Supp. 2d 351, 357 (S.D.N.Y. 2006);

  Downs v. Yeshiva World News, LLC, No. 18-CV-250 (LDH)(JO), 2019

  WL 1261406, at *3.     Under the lodestar method, “fees are

  determined by multiplying the number of hours reasonably

  expended on the litigation by a reasonable hourly rate.”            Baker,

  431 F. Supp. 2d at 360.      Thus, the lodestar method requires the

  court to consider first, the reasonableness of counsel's hourly

  rate and second, the reasonableness of the number of hours

  expended by counsel on the case.

              Plaintiff’s counsel is an associate at Liebowitz Law

  Firm, PLLC, and has been “admitted to practice for almost twenty

  years.”    (ECF No. 16, Declaration in Support of Motion for

  Default Judgment at ¶ 19.)       Mr. Freeman states that he has

  “substantial experience in litigating copyright enforcement

  actions, having appeared in more than 350 federal lawsuits

  involving copyright disputes.”       (Id.)    Mr. Freeman’s hourly rate

  is listed at $350.00 per hour and he cites to Mango v. BuzzFeed,

  Inc., 397 F. Supp. 3d 368, 377 (S.D.N.Y. 2019) to support the

  notion that other courts have accepted his hourly rate.            (Id.)

  Mr. Freeman lists the total number of hours that he worked on

  this case as 1.2 hours, totaling $420.00.         (Id.)   This Court


                                       16
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 17 of 19 PageID #: 216



  finds that Mr. Freeman qualifies as a “senior associate” and

  that his hourly rate and the number of hours he worked on the

  motion for default judgment, totaling only 1.2 hours, are

  reasonable.    Courts in the Eastern District have recently

  awarded hourly rates ranging from $300 to $450 for partners,

  $200 to $325 for senior associates, $100 to $200 for junior

  associates, and $70 to $100 for legal support staff. See, e.g.,

  Rodriguez v. Yayo Rest. Corp., 2019 WL 4482032, at *8 (E.D.N.Y.

  Aug. 23, 2019), report and recommendation adopted, 2019 WL

  4468054 (E.D.N.Y. Sept. 18, 2019); Elvey v. Silver's Crust W.

  Indian Rest. & Grill, Inc., 2019 WL 3937126, at *15 (E.D.N.Y.

  July 3, 2019); Hernandez v. Delta Deli Mkt. Inc., 2019 WL

  643735, at *4 (E.D.N.Y. Feb. 12, 2019).

              Plaintiff also requests $440 in costs, which includes

  the court filing fee and the fee for service of process.            (ECF

  No. 16, Declaration in Support of Motion for Default Judgment at

  ¶ 19.)   Although Plaintiff does not document the filing fee, the

  Court may take judicial notice of it.         See Court Fees, (December

  1, 2020) https://www.nyed.uscourts.gov/court-fees; see also

  Annuity, Welfare & Apprenticeship Skill Improvement & Safety

  Funds of Int'l Union of Operating Engineers, Loc. 15, 15A, 15C &

  15D, AFL-CIO by Callahan v. Coastal Env't Grp. Inc., No. 18-CV-

  5791-LDH-SJB, 2019 WL 5693916, at *12 (E.D.N.Y. Aug. 30, 2019)


                                       17
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 18 of 19 PageID #: 217



  (“filing fees are recoverable without supporting

  documentation”); see also Joe Hand Promotions v. Elmore, No. 11

  CV 3761, 2013 WL 2352855 at *12 (E.D.N.Y. May 29, 2013) (taking

  judicial notice of the filing fee for this court).           However, the

  Court cannot award process server fees because they must be

  supported by documentation and, here, Mr. Freeman only requests

  the process server fees in his declaration, but does not attach

  a receipt for the service.       See Martinez v. Alimentos Saludables

  Corp., No. 16-CV-1997, 2017 WL 5033650, at *29 (E.D.N.Y. Sept.

  22, 2017) (“[F]ailure to provide adequate documentation of costs

  incurred will limit, or even defeat, recovery.”), report and

  recommendation adopted, Order Adopting R. & R. dated Oct. 18,

  2017; Sheldon v. Plot Commerce, No. 15-CV-5885, 2016 WL 5107072,

  at *20 (E.D.N.Y. Aug. 26, 2016) (recommending the costs for

  serving defendant “be denied due to lack of adequate

  documentation”), report and recommendation adopted, 2016 WL

  5107058 (Sept. 19, 2016).       Therefore, Plaintiff will only be

  awarded $402 for the filing fee.

     C. Post Judgment Interest

              Pursuant to 28 U.S.C. § 1961, “the award of post-

  judgment interest is mandatory on awards in civil cases as of

  the date judgment is entered.”       Tru-Art Sign Co. v. Local 137

  Sheet Metal Workers Int'l Ass'n, 852 F.3d 217, 223 (2d Cir.


                                       18
Case 1:20-cv-01499-KAM-RML Document 19 Filed 08/31/21 Page 19 of 19 PageID #: 218



  2017) (internal quotation marks and citation omitted).           As such,

  post-judgment interest shall accrue at the federal statutory

  rate from the entry of judgment until the judgment is paid in

  full.    28 U.S.C. § 1961.

                                     CONCLUSION

              For the foregoing reasons, the Court grants Plaintiff’s

  motion for default judgment against Defendant and respectfully

  directs the Clerk of the Court to enter judgment in favor of

  Plaintiff, in the total amount of $1,822, comprised of statutory

  damages in the amount of $1,000, attorney’s fees in the amount of

  $420, and costs in the amount of $402. Additionally, post-judgment

  interest shall accrue at the federal statutory rate from the entry

  of judgment until the judgment is paid in full.         28 U.S.C. § 1961.

  The Clerk of the Court is respectfully requested to close this

  case.    Plaintiff is ordered to serve a copy of this Memorandum and

  Order and the judgment on the Defendant and file a declaration of

  service once the Clerk of Court enters judgment.

  SO ORDERED.



  Dated:      August 31, 2021
              Brooklyn, New York
                                                        /s/____________
                                            KIYO A. MATSUMOTO
                                            United States District Judge
                                            Eastern District of New York



                                       19
